Citation Nr: 0028237	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an original rating in excess of 10 percent 
for hypertension (HTN).  

2.  Entitlement to an original compensable rating for peptic 
ulcer disease (PUD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1983 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco (now Oakland), California.  That rating 
decision granted service connection for the disabilities on 
appeal and assigned the current evaluations effective March 
2, 1983, the day following separation from service.  The 
veteran submitted a notice of disagreement (NOD) later in 
June 1983, but a statement of the case was not issued as to 
the evaluation for PUD until August 1998.  In September 1999 
a supplemental statement of the case was issued as to the 
proper evaluation for hypertension.  

The veteran requested a hearing before a member of the Board 
at the RO on several occasions.  A hearing was scheduled for 
September 2000, but the veteran canceled his request.

The August 1998, statement of the case also considered the 
issue of entitlement to a combined evaluation in excess of 10 
percent.  The veteran did not submit a substantive appeal as 
to that issue and the issue has not been certified for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to consider that claim.  Fenderson v. West, 
12 Vet. App. 119 (1999); 38 C.F.R. § 20.200 (1999).  Because 
the issue was not certified to the Board and the veteran has 
not offered additional argument as to that issue, the Board 
can decide that the issue is not before it without affording 
additional fair process procedures.  See VAOPGCPREC 9-99 
(1999)

In an August 7, 1998 rating decision the RO denied 
entitlement to service connection for a number of 
disabilities, granted service connection for hemorrhoids, and 
denied entitlement to a compensable evaluation for heel spurs 
secondary to Achilles tendonitis.  Notice of this decision 
was sent to the veteran on August 18, 1998.  That same day 
the RO received a VA form 9, from the veteran dated in July 
1998.  In the form 9 the veteran essentially restated the 
claim which had served as the basis for the August 1998 
rating decision.  In a memorandum dated in November 1998, the 
RO determined that the VA Form 9 did not constitute a valid 
notice of disagreement as to the August 1998 rating decision.  
This determination was premised on the fact that the form was 
dated prior to the rating decision, was received on the date 
notice of the rating decision was sent, and did not seem to 
recognize actions taken in the rating decision (such as the 
grant of service connection for hemorrhoids).  To date, the 
veteran has not been informed of the determinations reached 
in the November 1998, memorandum.

Under the provisions of 38 C.F.R. § 19.27 (1999), the 
adequacy of a notice of disagreement is an appealable issue.  
However, in the instant case, the veteran has not been 
informed of the RO's November 1998 determination, nor has he 
been advised of his appellate rights with regard to that 
issue.  Accordingly, the issue of the adequacy of the VA Form 
9, as a notice of disagreement is referred to the RO so that 
it can advise the veteran of its decision, and inform him of 
his appeal rights.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's HTN is controlled by medication; diastolic 
pressure is predominantly 100 or less and systolic pressure 
is predominantly 160 or less; he has no coronary artery 
disease or structural heart disease.  

3.  The evidence of record fails to show that the veteran has 
a duodenal ulcer with recurring symptoms.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for HTN have not been met at any time since the 
effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.104, Diagnostic Code (DC) 7101 (as in effect prior to 
and after January 12, 1998).  

2.  The schedular criteria for a compensable evaluation for 
PUD have not been met at any time since the effective date of 
the grant of service connection.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.31, 4.114, DC 7305 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was diagnosed as having essential HTN in 1980.  
He was tested for possible heart disease, but there was no 
diagnosis of such.  In 1981, PUD was diagnosed.  Endoscopy in 
November 1981 showed two pyloric channel ulcers.  He was 
subsequently hospitalized with upper gastrointestinal 
bleeding.  He was treated with medication without recurrence 
of bleeding.  

At the time of postservice VA examination in May 1983, 
examination of the heart was normal.  There was no evidence 
of murmurs, gallops, or rubs.  The veteran's blood pressure 
(BP) was recorded as 140/90 on two readings.  It was noted 
that he was on medication for HTN.  The examiner noted that 
there was no evidence of heart disease.  As to his PUD, the 
veteran complained of right upper quadrant pain which 
radiated into the right flank.  It was unaffected by food.  
There was no diarrhea or constipation.  The veteran gave a 
medical history that included an ultrasound of the abdomen in 
1983 which showed a small upper pole renal cyst on 
the right side.  The examiner noted that this would be 
consistent with the complaints of right upper quadrant pain.  
Examination of the digestive system showed very minimal 
tenderness on the right side of the abdomen, more so in the 
upper quadrant.  No masses were felt.  The tenderness in this 
area was not particularly convincing.  There was no 
hepatosplenomegaly or masses.  Bowel sounds were normal.  
Examination of the genitourinary system was negative.  The 
final diagnoses included chronic PUD, status post GI bleed.  

Service connection for HTN and PUD was established upon 
rating decision of June 1983.  A 10 percent rating for HTN 
was assigned, and a noncompensable rating for PUD was 
assigned, both effective from March 2, 1983.  

VA treatment records dated from 1983 through 1999 reflect 
treatment in 1983 and 1984 for reports of right flank pain.  
Ultimately, numerous tests, to include an ultrasound were 
conducted, and they were all negative.  In March 1984, it was 
noted that extensive workups for gastrointestinal (ulcer), 
gall bladder, pheochromocytoma, and renal disease were all 
negative.  His BP at this time was 120/90.  A history of HTN 
for 2 years was reported.  

The veteran was seen for atypical chest pain in November 
1986.  An exercise tolerance test was conducted.  His BP was 
recorded as 130/85 at rest and 160/80 at peak exercise.  
Testing showed no EKG criteria for induced myocardial 
ischemia.  On follow-up in January 1987, his BP was 154/98.  
In January 1989, his BP was recorded as 174/120.  It was 
noted that he had run out of his medication.  In June 1989, 
rare episodes of chest pain were noted.  His BP reading was 
158/100 and in December 1989 it  was 160/95.  

In February 1990, the veteran was seen for rectal bleeding.  
A sigmoidoscopy that month was negative.  External 
hemorrhoids were noted.  His BP was 170/100.  Another 
exercise tolerance test was conducted in December 1991.  At 
that time, his BP at rest was 130/90 and at peak exercise it 
was 160/90.  There were no EKG criteria for exercise-induced 
myocardial ischemia.  

Subsequently dated records reveal that the veteran continued 
to be seen for atypical chest pain and HTN.  He continued to 
take medication.  The following list includes his BP readings 
on various treatment dates.  

December 1991    100/70
April 1992            149/80
July 1993              130/82
February 1994      160/90
February 1996      125/87-72
March 1996          126/79
August 1996         152/92
September 1996    136/90

On VA examination in March 1998, a VA cardiovascular 
examination was conducted.  His BP was 150/90, 148/90, and 
152/92.  EKG showed a normal sinus rhythm, left atrial 
enlargement, and nonspecific T wave abnormality. On 
subsequent examination in August 1998, these findings were 
noted.  It was stated that compared with prior EKG's there 
were no significant changes.  His BP was recorded as 155/91 
and 150.96.  It was noted that HTN was under poor control 
today, and his medications were adjusted.  There was no 
diagnosis of heart disease.  

At the August 1998 examination, the veteran gave a history of 
chronic right flank pain for the past 15 to 20 years.  
Extensive evaluation to include ultrasconography and renal 
evaluations had revealed no etiology.  These symptoms were 
"completely unchanged."  The final diagnoses included 
probable gastroesophageal reflux disease (GERD).  The veteran 
was to continue taking Pepcid as he had had good relief with 
symptoms.  It was also noted that he had a history of PUD 
with antral ulcers back in the early 1980s.  He was 
helicobacter pylori serology negative in 1997.  

VA records reflects that the appellant's BP in October 1998 
was 155/76.  In December 1998, it was 125/74, and in February 
1999, it was 130/78.  It was described as under good control.  
His history of PUD was again noted in February 1999.  

Increased Evaluations

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.


HTN 

The VA Schedule of Ratings of the Cardiovascular System was 
amended effective January 12, 1998.  See 38 C.F.R. § 4.104.  
The veteran's service-connected HTN is currently evaluated 
under the rating criteria in effect after January 12, 1998, 
38 C.F.R. § 4.104, Diagnostic Code 7101, and a 10 percent 
rating is assigned.

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

As indicated by the September 1999 supplemental statement of 
the case, the RO has reviewed the veteran's claim under both 
the old and amended rating criteria applicable to the 
cardiovascular system.  Some of the criteria under the old 
regulations may be more liberal than under the new criteria; 
accordingly, the Board will also consider this case under 
both.

Under the regulations in effect prior to January 12, 1998, a 
10 percent evaluation is warranted for hypertension if 
diastolic pressure is predominantly 100 or more.  If 
diastolic pressure is predominantly 110 or more and is 
associated with definite symptoms, a 20 percent rating is 
warranted.  38 C.F.R. Part 4, DC 7101 (1991).  Note 2 to DC 
7101 provides that, when continuous medication is shown 
necessary for control of HTN with history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.

Under DC 7101 in effect after January 12, 1998, a 10 percent 
rating is warranted for HTN if diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, or if an individual has a history 
of diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  A 20 percent rating is 
warranted if the diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.

Analysis

On close review of the veteran's file, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's service-connected HTN 
under either the "old" or "new" criteria of DC 7101.  
Although the medical evidence of records reveals frequent 
follow-up medical treatment associated with a long history of 
HTN, requiring regular use of anti-hypertensive medication, 
it clearly shows that the disability is under satisfactory 
control.  The veteran's HTN is currently under satisfactory 
control by medication, and his BP is maintained at a level 
through the entire period that does not warrant a rating in 
excess of 10 percent.  Throughout the postservice period, his 
diastolic BP has not predominantly been 110 or more, nor has 
his systolic BP been 200 or more.  Thus, the criteria for a 
rating greater than the currently assigned 10 percent have 
not been met under Diagnostic Code 7101 in effect prior to or 
after January 12, 1998, as discussed in detail above.

The Board concurs with the RO that the evidence of record 
does not reveal that the veteran's service-connected 
hypertension results in an unusual disability picture such as 
to warrant an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (1998). He is not shown to have required frequent 
periods of hospitalization and has not demonstrated a marked 
loss of employment on account of his hypertension.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied. 
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.

The Board concludes by noting that in evaluating the 
veteran's disability at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with Court's 
decision in Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board has considered whether the veteran was entitled to a 
higher evaluation at any stage since the effective date of 
service connection, however, as discussed above, there have 
been no such periods.  He is not entitled to a staged rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Part 4, DC 7346; Fenderson, supra.  

PUD

The veteran's PUD is rated pursuant to DC 7305, which 
provides for a 10 percent rating for mild duodenal ulcer, 
with recurring symptoms once or twice yearly.  A 20 percent 
rating is warranted for moderate duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or with continuous 
moderate manifestations.  38 C.F.R. § 4.114, DC 7305 (1999).  

38 C.F.R. § 4.31 provides that in every instance where the 
schedule does not provide a zero percent evaluation for a DC, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  


Analysis

The evidence of record, summarized above, shows complaints of 
right flank pain for many years of undetermined etiology.  
His PUD in recent years has been noted, by history only.  His 
current symptoms were attributed to GERD.  Clearly, recurring 
symptoms occurring once or twice years due to PUD are not 
demonstrated, and the rating criteria for a 10 percent 
evaluation have not been met at any time since service 
connection was established in 1983.  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1999).  

As before when discussing the issue of an increased rating 
for HTN, the Board concludes by noting that in evaluating the 
veteran's PUD, the Board has considered all the evidence of 
record, to include the SMRs and the records of postservice 
medical treatment and evaluations to date, without 
predominant focus on the recent evidence of record.  Such 
review is consistent with Court's decision in Fenderson, 
supra.  The Board has considered whether the veteran's PUD 
warranted a compensable rating at any stage since the 
effective date of the grant of service connection, but as 
discussed above there was no period when the veteran met 
those criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, Part 4, DC 7346; Fenderson, supra.  



ORDER

An original rating in excess of 10 percent for HTN is denied.  

An original compensable rating for PUD is denied.  



		
	Mark D. Hindin 
Veterans Law Judge
	Board of Veterans' Appeals



 

